Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 1 of 31




                Exhibit A
        Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 2 of 31

                                                                                                                         US009055234B2


(12) United States Patent                                                                      (10) Patent No.:                              US 9,055,234 B2
       Weber et al.                                                                            (45) Date of Patent:                              *Jun. 9, 2015
(54)   NAVIGABLE TELEPRESENCE METHOD AND                                                                     H04N 13/0051 (2013.01); H04N 13/0055
       SYSTEM                                                                                              (2013.01); H04N 13/0059 (2013.01); H04N
                                                                                                        13/0239 (2013.01); H04N 13/0242 (2013.01);
(71) Applicant: Kewazinga Corp., Wilton, CT (US)                                                                   (Continued)
(72) Inventors: Andrew H. Weber, New York, NY (US);                                         (58) Field of Classification Search
                Scott Sorokin, New York, NY (US);                                                   CPC ... G06F 3/04815; G06F 3/011; H04N 5/2259;
                David C. Worley, Wilton, CT (US)                                                             H04N 7/181; H04N 13/0059; H04N 5/262
                                                                                                    USPC ................................ 715/850.852: 348/1403
(73) Assignee: KEWAZINGA CORP. Wilton, CT                                                           See application file for complete search history.
               (US)
                                                                                            (56)                          References Cited
(*) Notice: Subject to any disclaimer, the term of this
               patent is extended or adjusted under 35                                                           U.S. PATENT DOCUMENTS
               U.S.C. 154(b) by 0 days.
                                                                                                   5,559,707 A            9, 1996 DeLorime et al.
               This patent is Subject to a terminal dis                                            5,802,492 A            9, 1998 DeLorime et al.
                 claimer.
                                                                                                                             (Continued)
(21) Appl. No.: 14/505,208                                                                                         OTHER PUBLICATIONS

(22) Filed:      Oct. 2, 2014                                                               Declaration of Marilyn McSweeney and Exhibits, from Walker Digi
                                                                                            tal LLC vs. Google, Inc., et al., Civil Action No. 11-cv-309-SLR (D.
(65)                Prior Publication Data                                                  Mass.), Docket Entry 330.
       US 2015/OO1566.0 A1          Jan. 15, 2015                                                                            (Continued)
             Related U.S. Application Data                                                  Primary Examiner — Tadeese Hailu
(63) Continuation of application No. 13/949,132, filed on                                   (74) Attorney, Agent, or Firm — Stroock & Stroock & Lavan
     Jul. 23, 2013, which is a continuation of application                                  LLP
     No. 12/610,188, filed on Oct. 30, 2009, now
     abandoned, which is a continuation of application No.                                  (57)                            ABSTRACT
                      (Continued)                                                           Methods and systems permit one or more users to navigate
                                                                                            through imagery of an environment. The system may include
(51)   Int. C.                                                                              a first user interface device having first user inputs associated
       G06F 3/048              (2013.01)                                                    with first movement through the environment and a second
       H04N 5/265              (2006.01)                                                    user interface device having second user inputs associated
                       (Continued)                                                          with a second movement through the environment. Thus, a
                                                                                            first user and a second user are able to navigate simulta
(52)   U.S. C.                                                                              neously and independently. In certain embodiments the sys
       CPC ............ H04N5/265 (2013.01); G06F 3/04815                                   tem processes imagery of the environment to Smooth user
                 (2013.01); G03B 37/04 (2013.01); H04N                                      navigation through the environment.
               5/2259 (2013.01); H04N5/2627 (2013.01);
            H04N 7/181 (2013.01); H04N 7/185 (2013.01);                                                          30 Claims, 13 Drawing Sheets

                                    RAIL ARRAY
                                      RAL.ARRAY

                                    -RAIL ARRAY -----
                                              RAIL ARRAY           OO           OO
                                                           Y   12          4.
                                       16            10                                                              s
                                                                    15                             15
                             LOCAL AREA HU
                                        HUB                                          18                     20       LOCAL AREA HUB

                                                                                                    ELECTRONIC
                                    KEBOARD       MOMOR
                                                                                                    SSEE
                                                                                                     EWIC

                             24-1                                                                                                     24-5
                                    COMPUER
                             22-1
                                                                                                                                      22-5
                                              24-                    24-                                           24-4
                                                       NERACTIVE                s                       Goint
                                                       WA. SCREEN               APPLIANCE            TW
                                              22-2                22-3                                             22-4
                                                         USER                      USER                   USER
       Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 3 of 31


                                                   US 9,055,234 B2
                                                            Page 2

             Related U.S. Application Data                       (56)                    References Cited
     1 1/359,233, filed on Feb. 21, 2006, now Pat. No. 7,613,                     U.S. PATENT DOCUMENTS
     999, which is a continuation of application No. 10/308,
     230, filed on Dec. 2, 2002, now abandoned, which is a               5,926,118 A      7/1999 Hayashida et al.
     continuation of application No. 09/419.274, filed on                6, 195,122 B1    2/2001 Vincent
     Oct. 15, 1999, now Pat. No. 6,522,325, which is a                   6,282,362 B1     8/2001 Murphy et al.
     continuation-in-part of application No. 09/283,413,                            OTHER PUBLICATIONS
     filed on Apr. 1, 1999, now Pat. No. 6,535,226.
                                                                 Excerpts from the Deposition of Michael Naimark from Walker Digi
(60) Provisional application No. 60/080413, filed on Apr.        tal LLC vs. Google, Inc., et al., Civil Action No. 11-cv-309-SLR (D.
       2, 1998.                                                  Mass.), Docket Entry 330.
(51)   Int. C.                                                   The Rand McNally Photo-Auto Guide, Chicago to Milwaukee, Mil
       G06F 3/048. I          (2013.01)                          waukee to Chicago, Rand McNally & Company (1909).
       GO3B 37/04             (2006.01)                          Robert Mohl, "Cognitive Space in the Interactive Movie Map: An
                                                                 Investigation of Spatial Learning in Virtual Environments. pp.
       H04N 5/225             (2006.01)                          1-226, Massachusetts Institute of Technology, Cambridge, MA.
       H04N 5/262             (2006.01)                          Andrew Lippmann, “Movie-Maps: An application of the Optical
       H04N 7/8               (2006.01)                          Videodisc to Computer Graphics”, pp. 32-42, Massachusetts Insti
       H04N I3/00             (2006.01)                          tute of Technology, Cambridge, MA.
       H04N I3/02             (2006.01)                          Steven Yelick, Anamorphic Image Processing, Massachusetts Insti
       G06F 3/0               (2006.01)                          tute of Technology, Cambridge, MA.
       H04N 7/4               (2006.01)                          The Interactive Movie Map, A Surrogate Travel System, Massachu
       HO)4N 7/15             (2006.01)                          setts Institute of Technology, Cambridge, MA; Video available at
                                                                 http://www.youtube.com/watch?v=Hf6LkqgXPMU.
(52)   U.S. C.
                                                                 The Interactive Movie Map, A Surrogate Travel System, Massachu
       CPC ........ H04N13/0246 (2013.01); H04N 13/0296          setts Institute of Technology, Cambridge, MA; Video available at
            (2013.01); G06F 3/011 (2013.01); H04N 5/262          http://www.youtube.com/watch?v=w18MyqSzlyc.
                  (2013.01); H04N 7/142 (2013.01); H04N          Video available at https://www.youtube.com/watch?v=X504S
                   5/2624 (2013.01); H04N 7/15 (2013.01)         X2Cc.
   Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 4 of 31


U.S. Patent




                                                           TNEWXIMOS
   Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 5 of 31


U.S. Patent        Jun. 9, 2015     Sheet 2 of 13       US 9,055,234 B2




                                  FG.2O
   Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 6 of 31


U.S. Patent        Jun. 9, 2015   Sheet 3 of 13         US 9,055,234 B2
   Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 7 of 31


U.S. Patent        Jun. 9, 2015   Sheet 4 of 13         US 9,055,234 B2
   Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 8 of 31


U.S. Patent             Jun. 9, 2015     Sheet 5 of 13           US 9,055,234 B2




              DISPLAY            110
             STARTING
               VIEW

      USER ENTERS                12O
      USER INPUT AND
      TRANSMTS TO
      SERVER


      SERVER RECEIVES
      USER INPUT "'

                                       NCREMENT CAMERA
       DOES = TO                       NODE ADDRESS ALONG
       THE RIGHT                       X AXIS

                                       INCREMENT CAMERA
      DOES I = TO                      NODE ADDRESS ALONG            ADUST
      THE LEFT                         X AXIS                        VIEW

                                                                       25O
                                       INCREMENT CAMERA
       DOES     = UP                   NODE ADDRESS ALONG
                                       Z AXIS

                                       INCREMENT CAMERA
     DOES      = DOWN                  NODE ADDRESS ALONG
                                       Z AXIS

                                       UPDATE CAMERA
      DOES     = JUMP                  NODE ADDRESS TO
                                       REFLECT JUMP
                                                          230
      TRANSMT
      "INPUT NOT UNDERSTOOD"            240
      MESSAGE
                                                         FIG.5
Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 9 of 31
  Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 10 of 31


U.S. Patent       Jun. 9, 2015    Sheet 7 of 13        US 9,055,234 B2
  Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 11 of 31


U.S. Patent




  [T]
  ©
  [D]
  Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 12 of 31


U.S. Patent       Jun. 9, 2015    Sheet 9 of 13           US 9,055,234 B2




                                              C



                                                                      3.
                                              au
                                               zS
                                               5 2S2
                                              -   HS2,
                                                   A CY




                                                               n
                                                               U
                                                              Sl
                                                              LL
                                                               -
                                                              2
                                                                 1.
                                                               f
                                                               d



                                                  :
  Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 13 of 31


U.S. Patent       Jun. 9, 2015    Sheet 10 of 13       US 9,055,234 B2




                     NOO|-
                     |XJETTO?I
  Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 14 of 31


U.S. Patent                                            US 9,055,234 B2
  Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 15 of 31


U.S. Patent       Jun. 9, 2015    Sheet 12 of 13       US 9,055,234 B2
  Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 16 of 31


U.S. Patent       Jun. 9, 2015    Sheet 13 of 13         US 9,055,234 B2



         1210       SITUATE A CYLNDRICAL
                    ARRAY OF CAMERAS
                    AROUND AN ENVIRONMENT


         1220      TRANSMT VIEW OF
                   ENVIRONMENT WITH EACH
                   CAMERA


        1230       STORE IMAGE IN NODE
                   ADDRESS ASSOCATED
                   WITH EACH CAMERA



        1240        REMOVE CAMERA ARRAY


                 1250
                      ADDITIONAL CAMERA            YES
                    ARRAYS OF DIFFERENT
                           DAME TER2
                                 NO

        1260       IMAGE STORAGE COMPLETE




                          FG, 12
       Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 17 of 31


                                                       US 9,055,234 B2
                                1.                                                                       2
   NAVIGABLE TELEPRESENCE METHOD AND                                      an arena. Even if a viewer were allowed free access to the
                 SYSTEM                                                   entire arena to videotape the venue. Such a recording would
                                                                          also have limited content life because each viewing would be
           CROSS-REFERENCE TO RELATED                                     the same as the first. Therefore, a need exists for a telepres
                  APPLICATIONS                                            ence system that preferably provides user autonomy while
                                                                          resulting in recordings with enhanced content life at a
   This application is a continuation of and claims priority              reduced production cost.
under 35 U.S.C. S 120 to commonly assigned pending U.S.                      Apparently, attempts have been made to develop telepres
patent application Ser. No. 13/949,132, filed Jul. 23, 2013,              ence systems to satisfy some of the foregoing needs. One
which is a continuation of U.S. patent application Ser. No.          10
                                                                          telepresence system is described in U.S. Pat. No. 5,708.469
12/610,188, filed on Oct. 30, 2009, which is a continuation of            for Multiple View Telepresence Camera Systems. Using A
U.S. patent application Ser. No. 1 1/359,233, filed Feb. 21,              Wire Cage Which Surrounds A Polarity Of Multiple Cameras
2006, which issued as U.S. Pat. No. 7,613,999, which is a                 And Identifies The Fields Of View, issued Jan. 13, 1998. The
continuation of U.S. patent application Ser. No. 10/308,230,              system disclosed therein includes a plurality of cameras,
filed on Dec. 2, 2002, which is a continuation of and claims         15
priority under 35 U.S.C. S 120 to U.S. patent application Ser.            wherein each camera has a field of view that is space-con
No. 09/419,274, filed on Oct. 15, 1999, which issued as U.S.              tiguous with and at a right angle to at least one other camera.
Pat. No. 6,522.325, which is a continuation-in-part of and                In other words, it is preferable that the camera fields of view
claims priority under 35 U.S.C. S 120 to U.S. patent applica              do not overlap each other. A user interface allows the user to
tion Ser. No. 09/283,413, filed on Apr. 1, 1999, which issued             jump between views. In order for the user's view to move
as U.S. Pat. No. 6,535,226, which claims the benefit of U.S.              through the venue or environment, a moving vehicle carries
Provisional Application Ser. No. 60/080,413, filed on Apr. 2,             the cameras.
1998, all of which are hereby incorporated herein by refer                   This system, however, has several drawbacks. For
CCC.                                                                      example, in order for a viewer's perspective to move through
                                                                     25   the venue, the moving vehicle must be actuated and con
          BACKGROUND OF THE INVENTION                                     trolled by the viewer. In this regard, operation of the system is
   1. Field of the Invention
                                                                          complicated. Furthermore, because the camera views are
                                                                          contiguous, typically at right angles, changing camera views
  The present invention relates generally to telepresence sys             results in a discontinuous image.
tems and methods.                                                    30
                                                                             Other attempts at providing a telepresence system have
   2. Description of Related Art                                          taken the form of a 360 degree camera systems. One such
   In general, a need exists for the development of telepres              system is described in U.S. Pat. No. 5,745.305 for Panoramic
ence systems suitable for use with static venues, such as                 Viewing Apparatus, issued Apr. 28, 1998. The system
museums, and dynamic venues or events, such as a music                    described therein provides a 360 degree view of environment
concerts. The viewing of Such venues is limited by time,             35
                                                                          by arranging multiple cameras around a pyramid shaped
geographical location, and the viewer capacity of the venue.
For example, potential visitors to a museum may be prevented              reflective element. Each camera, all of which share a common
from viewing an exhibit due to the limited hours the museum               virtual optical center, receives an image from a different side
is open. Similarly, music concert producers must turn back                of the reflective pyramid. Other types of 360 degree camera
fans due to the limited seating of an arena. In short, limited       40   systems employ a parabolic lens or a rotating camera.
access to venues reduces the revenue generated.                              Such 360 degree camera systems also suffer from draw
   In an attempt to increase the revenue stream from both                 backs. In particular, such systems limit the user's view to 360
static and dynamic venues, such venues have been recorded                 degrees from a given point perspective. In other words, 360
for broadcast or distribution. In some instances, dynamic                 degree camera systems provide the user with a panoramic
venues are also broadcast live. While such broadcasting              45   view from a single location. Only if the camera system was
increases access to the venues, it involves considerable pro              mounted on a moving vehicle remotely controlled by the
duction effort. Typically, recorded broadcasts must be cut and            viewer could the viewer navigate and experience simulated
edited, as views from multiple cameras are pieced together.               movement through an environment.
These editorial and production efforts are costly.                           U.S. Pat. No. 5,187,571 for Television System For Display
   In some instances, the broadcast resulting from these edi         50   ing Multiple Views of A Remote Location issued Feb. 16,
torial and production efforts provides viewers with limited               1993, describes a camera system similar to the 360 degree
enjoyment. Specifically, the broadcast is typically based on              camera systems described above. The system described pro
filming the venue from a finite number of predetermined                   vides a user to select an arbitrary and continuously variable
cameras. Thus, the broadcast contains limited viewing angles              section of an aggregate field of view. Multiple cameras are
and perspectives of the venue. Moreover, the viewing angles          55   aligned so that each camera's field of view merges contigu
and perspectives presented in the broadcast are those selected            ously with those of adjacent cameras thereby creating the
by a producer or director during the editorial and production             aggregate field of view. The aggregate field of view may
process; there is no viewer autonomy. Furthermore, although               expand to cover 360 degrees. In order to create the aggregate
the broadcast is often recorded for multiple viewings, the                field of view, the cameras’ views must be contiguous. In order
broadcast has limited content life because each viewing is           60   for the camera views to be contiguous, the cameras have to
identical to the first. Because each showing looks and Sounds             share a common point perspective, or vertex. Thus, like the
the same, viewers rarely come back for multiple viewings.                 previously described 360 degree camera systems, the system
   A viewer fortunate enough to attend a venue in person will             of U.S. Pat. No. 5,187,571 limits a user's view to a single
encounter many of the same problems. For example, a                       point perspective, rather than allowing a user to experience
museum-goer must remain behind the barricades, viewing               65   movement in perspective through an environment.
exhibits from limited angles and perspectives. Similarly, con                Also, with regard to the system of U.S. Pat. No. 5,187,571,
cert-goers are often restricted to a particular seat or section in        in order to achieve the continuity between camera views, a
        Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 18 of 31


                                                       US 9,055,234 B2
                                3                                                                       4
relatively complex arrangement of mirrors is required. Addi                 FIG. 12 is a flowchart illustrating in detail the image cap
tionally, each camera seemingly must also be placed in the               ture portion of the operation of the embodiment shown in
same vertical plane.                                                     FIG 11.
   Thus, a need still exists for an improved telepresence sys
tem that provides the ability to better simulate a viewers                    DESCRIPTION OF CERTAIN EMBODIMENTS
actual presence in a venue, preferably in real time.
   3. Summary of Embodiments of the Invention                                 1. General Description of Preferred Embodiments
   These and other needs are satisfied by embodiments of the
present invention. A telepresence method and system accord                  The present invention relates to a telepresence system that,
ing to one embodiment of the present invention permits one or       10   in a preferred embodiments, uses modular, interlocking
more users to navigate through imagery of an environment.                arrays of microcameras. The cameras are on rails, with each
One such system receives, from a first user interface device             rail holding a plurality of cameras. These cameras, each
associated with the first user, first user inputs associated with        locked in a fixed relation to every adjacent camera on the
                                                                         array and dispersed dimensionally in a given environment,
the first view through the environment, and receives, from a        15   transmit image output to an associated storage node, thereby
second user interface device associated with the second user,            enabling remote viewers to navigate through Such environ
second user inputs associated with the second view through               ment with the same moving light reflections and shadows)
the environment. The system receives electronic imagery of               that characterize an actual in-environment transit.
progressively different perspectives of the environment hav                 In another preferred embodiment, the outputs of these
ing overlapping fields of view and generates electronic                  microcameras are linked by tiny (less than half the width of a
mosaic imagery from the electronic imagery of the environ                human hair) Vertical Cavity Surface Emitting Lasers (VC
ment. Based on the first user inputs, the system provides to the         SELS), or alternatively any photonic or optoelectric through
first user interface device mosaic imagery along the first view,         put device, to optical fibers, fed through area net hubs, buff
thereby allowing the first user to navigate along the first view         ered on server arrays or server farms (either for recording or
of the environment, and based on the second user inputs,            25   (instantaneous) relay) and sent to viewers at remote termi
provides to the second user interface device mosaic imagery              nals, interactive wall screens, or mobile image appliances
along the second view, thereby allowing the first user and               (like Virtual Retinal Displays). Each remote viewer, through
second user to navigate simultaneously and independently                 an intuitive graphical user interface (GUI), can navigate
along the first view and second view of the environment,                 effortlessly through the environment, enabling seamless
respectively. In certain embodiments the system processes           30   movement through the event.
the imagery to Smooth user navigation through the environ                   This involves a multiplexed, electronic, photonic, opto
ment.                                                                    electronic, or any data throughput-configured switching pro
                                                                         cess (invisible to the viewer) which moves the viewer's point
        BRIEF DESCRIPTION OF THE DRAWINGS                                perspective from camera to camera. Rather than relying, per
                                                                    35   se, on physically moving a microcamera through space (i.e.,
  FIG. 1 is an overall schematic of one embodiment of the                vesting a viewer with control of a vehicle carrying one or
present invention.                                                       more cameras), the system uses the multiplicity of positioned
   FIG.2a is a perspective view of a camera and a camera rail            microcameras to move the viewers perspective from micro
section of the array according to one embodiment of the                  camera node to adjacent microcamera node in a way that
present invention.                                                  40   provides the viewer with a sequential visual and acoustical
   FIGS. 2b-2d are side plan views of a camera and a camera              path throughout the extent of the array. This allows the viewer
rail according to one embodiment of the present invention.               to fluidly track or dolly through a 3-dimensional remote envi
   FIG.2e is a top plan view of a camera rail according to one           ronment, to move through an event and make autonomous
embodiment of the present invention.                                     real-time decisions about where to move and when to linger.
   FIG.3 is a perspective view of a portion of the camera array     45      Instead of vesting the viewer with the capacity to physi
according to one embodiment of the present invention.                    cally move a robotic camera or vehicle on which the camera
   FIG. 4 is a perspective view of a portion of the camera array         or cameras are mounted, which would immediately limit the
according to an alternate embodiment of the present inven                number of viewers that could simultaneously control their
tion.                                                                    own course, one or more viewers can navigate via Storage
   FIG. 5 is a flowchart illustrating the general operation of      50   nodes containing images of an environment associated with a
the user interface according to one embodiment of the present            pre-existing array of cameras. The user can move around the
invention.                                                               environment in any direction—clockwise or counterclock
   FIG. 6 is a flowchart illustrating in detail a portion of the         wise, up, down, closer to or further away from the environ
operation shown in FIG. 5.                                               ment, or some combination thereof. Moreover, image output
   FIG. 7a is a perspective view of a portion of one embodi         55   mixing, such as mosaicing and tweening, effectuates seam
ment of the present invention illustrating the arrangement of            less motion throughout the environment.
the camera array relative to objects being viewed.
   FIGS. 7b-7g illustrate views from the perspectives of                     2. Detailed Description Of Preferred Embodiments
selected cameras of the array in FIG. 7a.
  FIG. 8 is a schematic view of an alternate embodiment of          60      Certain embodiments of the present invention will now be
the present invention.                                                   described in greater detail with reference to the drawings. It is
   FIG. 9 is a schematic view of a server according to one               understood that the operation and functionality of many of the
embodiment of the present invention.                                     components of the embodiments described herein are known
   FIG. 10 is a schematic view of a server according to an               to one skilled in the art and, as such, the present description
alternate embodiment of the present invention.                      65   does not go into detail into Such operative and functionality.
   FIG.11 is a top plan view of an alternate embodiment of the              A telepresence system 100 according to the present inven
present invention.                                                       tion is shown in FIG.1. The telepresence system 100 gener
       Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 19 of 31


                                                       US 9,055,234 B2
                                5                                                                       6
ally includes an array 10 of cameras 14 coupled to a server 18,          cesses these outputs for either storage in the electronic Stor
which in turn is coupled to one or more users 22 each having             age device 20, transmission to the users 22 or both.
a user interfaced/display device 24. As will be understood to              It is to be understood that although the server 18 is config
one skilled it the art, the operation and functionality of the           ured to provide the functionality of the system 100 in the
embodiment described herein is provided, in part, by the                 present embodiment, it is to be understood that other process
server and user interface/display device. While the operation            ing elements may provide the functionality of the system 100.
of these components is not described by way of particular                For example, in alternate embodiments, the user interface
code listings or logic diagrams, it is to be understood that one         device is a personal computer programmed to interpret the
skilled in the art will be able to arrive at suitable implemen           user input and transmit an indication of the desired current
tations based on the functional and operational details pro         10   node address, buffer outputs from the array, and provide other
                                                                         of the described functions.
vided herein. Furthermore, the scope of the present invention
is not to be construed as limited to any particular code or logic           As shown, the system 100 can accommodate (but does not
implementation.                                                          require) multiple users 22. Each user 22 has associated there
   In the present embodiment, the camera array 10 is concep              with a user interface device including a user display device
                                                                    15   (collectively 24). For example, user 22-1 has an associated
tualized as being in an X, Z coordinate system. This allows              user interface device and a user display device in the form of
each camera to have an associated, unique node address com               a computer 24-1 having a monitor and a keyboard. User 22-2
prising an X, and Z coordinate (X,Z). In the present embodi              has associated therewith an interactive wall screen 24-2
ment, for example, a coordinate value corresponding to an                which serves as a user interface device and a user display
axis of a particular camera represents the number of camera              device. The user interface device and the user display device
positions along that axis the particular camera is displaced             of user 22-3 includes a mobile audio and image appliance
from a reference camera. In the present embodiment, from the             24-3. A digital interactive TV 24-4 is the user interface device
user's perspective the X axis runs left and right, and the Z axis        and user display device of user 22-4. Similarly, user 22-5 has
runs down and up. Each camera 14 is identified by its X, Z               a voice recognition unit and monitor 24-5 as the user interface
coordinate. It is to be understood, however, that other meth        25   and display devices. It is to be understood that the foregoing
ods of identifying cameras 14 can be used. For example, other            user interface devices and user display devices are merely
coordinate systems, such as those noting angular displace                exemplary; for example, other interface devices include a
ment from a fixed reference point as well as coordinate sys              mouse, touch screen, biofeedback devices, as well as those
tems that indicate relative displacement from the current cam            identified in U.S. Provisional Patent Application Ser. No.
era node may be used. In another alternate embodiment, the          30   60/080,413 and the like.
array is three dimensional, located in an X, Y, Z coordinate               As described in detail below, each user interface device 24
system.                                                                  has associated therewith user inputs. These user inputs allow
  The array 10 comprises a plurality of rails 12, each rail 12           each user 22 to move or navigate independently through the
including a series of cameras 14. In the present preferred               array 10. In other words, each user 22 enters inputs to gener
embodiment, the cameras 14 are microcameras. The output             35   ally select which camera outputs are transferred to the user
from the microcameras 14 are coupled to the server 18 by                 display device. Preferably, each user display device includes
means of local area hubs 16. The local area hubs 16 gather the           a graphical representation of the array 10. The graphical
outputs and, when necessary, amplify the outputs for trans               representation includes an indication of which camera in the
mission to the server 18. In an alternate embodiment, the local          array the output of which is being viewed. The user inputs
area hubs 16 multiplex the outputs for transmission to the          40   allow each user to not only select particular cameras, but also
server 18. Although the figure depicts the communication                 to select relative movement or navigational paths through the
links 15 between the camera 14 and the server 18 as being                array 10.
hardwired, it is to be understood that wireless links may be                As shown in FIG. 1, each user 22 may be coupled to the
employed. Thus, it is within the scope of the present invention          server 18 by an independent communication link. Further
for the communication links 15 to take the form of fiber            45   more, each communication link may employ different tech
optics, cable, satellite, microwave transmission, internet, and          nology. For example, in alternate embodiments, the commu
the like.                                                                nication links include an internet link, a microwave signal
   Also coupled to the server 18 is an electronic storage                link, a satellite link, a cable link, a fiber optic link, a wireless
device 20. The server 18 transfers the outputs to the electronic         link, and the like.
storage device 20. The electronic (mass) storage device 20, in      50      It is to be understood that the array 10 provides several
turn, transfers each cameras output onto a storage medium or             advantages. For example, because the array 10 employs a
means, such as CD-ROM, DVD, tape, platter, disk array, or                series of cameras 14, no individual camera, or the entire array
the like. The output of each camera 14 is stored in a particular         10 for that matter, need be moved in order to obtain a seamless
location on the storage medium associated with that camera               view of the environment. Instead, the user navigates through
14 or is stored with an indication to which camera 14 each          55   the array 10, which is strategically placed through and around
stored output corresponds. For example, the output of each               the physical environment to be viewed. Furthermore, because
camera14 is stored in contiguous locations on a separate disk,           the cameras 14 of the array 10 are physically located at
tape, CD-ROM, or platter. As is known in the art, the camera             different points in the environment to be viewed, a user is able
output may be stored in a compressed format, such as JPEG,               to view changes in perspective, a feature unavailable to a
MPEG1, MPEG2, and the like. Having stored each output               60   single camera that merely changes focal length.
allows a user to later view the environment over and over
again, each time moving through the array 10 in a new path,                                       Microcameras
as described below. In some embodiments of the present
invention, such as those providing only real-time viewing, no              Each camera 14 is preferably a microcamera. The micro
storage device is required.                                         65   cameras—microlenses mounted on thumbnail-sized CMOS
  As will be described in detail below, the server 18 receives           active pixel sensor (APS) microchips—are arranged in pat
output from the cameras 14 in the array. The server 18 pro               terns that enable viewers to move radically, in Straight lines,
      Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 20 of 31


                                                      US 9,055,234 B2
                               7                                                                           8
or in fluid combinations thereof. The cameras are produced in           curved rails. It should be noted that rails in FIG. 4 have been
a mainstream manufacturing process, by several companies,               made transparent so that the arrangement of cameras 14 may
including Photobit, Pasadena, Calif.; Sarnoff Corporation,              be easily seen.
Princeton, N.J.; and VLSI Vision, Ltd., Edinburgh, Scotland.               In an alternate embodiment, each rail is configured in a
                                                                        step-like fashion oran arc with each camera above (or below)
                    Structure of the Array                              and in front of a previous camera. In Such an arrangement, the
                                                                        user has the option of moving forward through the environ
   The structure of the array 10 will now be described in               ment.
greater detail with reference to FIGS. 2a-2e. In general, the              It is to be understood that the spacing of the microcameras
camera array 10 of the present embodiment comprises a              10   14 depends on the particular application, including the
series of modular rails 12 carrying microcameras 14. The                objects being viewed, the focal length of the microcameras
structure of the rails 12 and cameras 14 will now be discussed          14, and the speed of movement through the array 10. In one
                                                                        embodiment the distance between microcameras 14 can be
in greater detail with reference to FIGS. 2a through 2d. Each           approximated by analogy to a conventional movie reel
camera 14 includes registration pins 34. In the preferred          15   recording projector. In general, the speed of movement of a
embodiment, the cameras 14 utilize VCSELS to transfer their             projector through an environment divided by the frames per
outputs to the rail 12. It is to be understood that the present         unit of time second results in a frame-distance ratio.
invention is not limited to any particular type of camera 14.              For example, as shown by the following equations, in some
however, or even to an array 10 consisting of only one type of          applications a frame is taken ever inch. A conventional movie
camera 14.                                                              projector records twenty-four frames per second. When such
  Each rail 12 includes two sides, 12a, 12b, at least one of            a projector is moved through an environment at two feet per
which 12b is hingeably connected to the base 12c of the rail            second, a frame is taken approximately every inch.
12. The base 12c includes docking ports 36 for receiving the
registration pins 34 of the camera 14. When the camera 14 is                    2ft-24 frames=2ft=1 ft=12 inches=secsec 24 frames
                                                                                     12 frames 12 frames
seated on a rail 12 such that the registration pins 34 are fully   25
engaged in the docking ports 36, the hinged side 12b of the
rail 12 is moved against the base32 of the camera 14, thereby                 1 inch=1 frame per inch.
securing the camera 14 to the rail 12.                                     1 frame
  Each rail 12 further includes a first end 38 and a second end           A frame of the projector is analogous to a camera 14 in the
44. The first end 38 includes, in the present embodiment, two      30   present invention. Thus, where one frame per inch results in a
lockingpins 40 and a protected transmission relay port 42 for           movie having a seamless view of the environment, so too does
transmitting the camera outputs. The second end 44 includes             one camera 14 per inch. Thus, in one embodiment of the
two guide holes 46 for receiving the locking pins 40, and a             present invention the cameras 14 are spaced approximately
transmission receiving port 48. Thus, the first end 38 of one           one inch apart, thereby resulting in a seamless view of the
rail 12 is engagable with a second end 44 of another rail 12.      35   environment.
Therefore, each rail 12 is modular and can be functionally
connected to another rail to create the array 10.                                        Navigation Through the System
   Once the camera 14 is securely seated to the rail 12, the
camera 14 is positioned Such that the camera output may be                 The general operation of the present embodiment will now
transmitted via the VCSEL to the rail 12. Each rail 12 includes    40   be described with reference to FIG. 5 and continuing refer
communication paths for transmitting the output from each               ence to FIG. 1. As shown in step 110, the user is presented
camera 14.                                                              with a predetermined starting view of the environment corre
   Although the array 10 is shown having a particular con               sponding to a starting camera. It is to be understood that the
figuration, it is to be understood that virtually any configura         operation of the system is controlled, in part, by Software
tion of rails 12 and cameras 14 is within the scope of the         45   residing in the server. As noted above, the system associates
present invention. For example, the array 10 may be a linear            each camera in the array with a coordinate. Thus, the system
array of cameras 14, a 2-dimensional array of cameras 14, a             is able to note the coordinates of the starting camera node. The
3-dimensional array of cameras 14, or any combination                   camera output and, thus the corresponding view, changes
thereof. Furthermore, the array 10 need not be comprised                only upon receiving a user input.
solely of linear segments, but rather may include curvilinear      50      When the user determines that they want to move or navi
sections.                                                               gate through the array, the user enters a user input through the
  The array 10 is supported by any of a number of support               user interface device 24. As described below, the user inputs
means. For example, the array 10 can be fixedly mounted to a            of the present embodiment generally include moving to the
wall or ceiling; the array 10 can be secured to a moveable              right, to the left, up, or down in the array. Additionally, a user
frame that can be wheeled into position in the environment or      55   may jump to a particular camera in the array. In alternate
Supported from cables.                                                  embodiments, a Subset of these or other inputs, such as for
  FIG.3 illustrates an example of a portion of the array10. As          ward, backward, diagonal, over, and under, are used. The user
shown, the array 10 comprises five rows of rails 12a, through           interface device, in turn, transmits the user input to the server
12e. Each of these rails 12a-12e is directed towards a central          in step 120.
plane, which Substantially passes through the center row 12c.      60      Next, the server receives the user input in step 130 and
Consequently, for any object placed in the same plane as the            proceeds to decode the input. In the present embodiment,
middle row 12c, a user would be able to view the object                 decoding the input generally involves determining whether
essentially from the bottom, front, and top.                            the user wishes to move to the right, to the left, up, or down in
   As noted above, the rails 12 of the array 10 need not have           the array.
the same geometry. For example, Some of the rails 12 may be        65      On the other hand, if the received user input does not
straight while others may be curved. For example, FIG. 4                correspond to backward, then the server 18 proceeds to deter
illustrates the camera alignment that results from utilizing            mine whether the input corresponds to moving to the user's
      Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 21 of 31


                                                       US 9,055,234 B2
                                                                                                       10
right in the array 10. This determination is shown in step 140.          preferred embodiment, movement in each of these general
If the received user input does correspond to moving to the              directions is further defined based upon the user input.
right, the current node address is incremented along the X                  Accordingly, FIG. 6 is a more detailed diagram of the
axis in step 150 to obtain an updated address.                           operation of the system according to steps 140, 150, and 250
   If the received user input does not correspond to moving to           of FIG. 5. Moreover, it is to be understood that while FIG. 6
the right in the array, the server 18 then determines whether            describes more detailed movement one direction i.e., to the
the input corresponds to moving to the user's left in the array          right, the same detailed movement can be applied in any other
10 in step 160. Upon determining that the input does corre               direction. As illustrated, the determination of whether the
spond to moving to the left, the server 18 then decrements the      10
                                                                         user input corresponds to moving to the right actually
current node address along the X axis to arrive at the updated           involves several determinations. As described in detail below,
address. This is shown in step 170.                                      these determinations include moving to the right through the
   If the received user input does not correspond to either              array 10 at different speeds, moving to the right into a com
moving to the right or to the left, the server 18 then determines        posited additional source output at different speeds, and hav
whether the input corresponds to moving up in the array. This       15   ing the user input overridden by the system 100.
determination is made in step 180. If the user input corre                  The present invention allows a user 22 to navigate through
sponds to moving up, in step 190, the server 18 increments the           the array 10 at the different speeds. Depending on the speed
current node address along the Z axis, thereby obtaining an              (i.e. number of camera nodes transversed per unit of time)
updated address.                                                         indicated by the user's input, such as movement of a pointing
  Next, the server 18 determines whether the received user               device (or other interface device), the server 18 will apply an
input corresponds to moving down in the array 10. This                   algorithm that controls the transition between camera outputs
determination is made in step 200. If the input does corre               either at critical speed (in nodes/per unit of time), under criti
spond to moving down in the array 10, in step 210 the server             cal speed (n-1 nodes/per unit of time), or over critical speed
18 decrements the current node address along the Z axis.                 (n+1 nodes/per unit of time).
   Lastly, in step 220 the server 18 determines whether the         25      It is to be understood that speed of movement through the
received user input corresponds to jumping or changing the               array 10 can alternatively be expressed as the time to switch
view to a particular camera 14. As indicated in FIG. 5, if the           from one camera 14 to another camera 14.
input corresponds to jumping to a particular camera 14, the                 Specifically, as shown in step 140a, the server 18 makes the
server 18 changes the current node address to reflect the                determination whether the user input corresponds to moving
desired camera position. Updating the node address is shown         30
                                                                         to the right at a critical speed. The critical speed is preferably
as step 230. In an alternate embodiment, the input corre                 a predetermined speed of movement through the array 10 set
sponds to jumping to a particular position in the array 10, not          by the system operator or designer depending on the antici
identified by the user as being a particular camera but by some          pated environment being viewed. Further, the critical speed
reference to the venue, Such as stage right.                             depends upon various other factors, such as focal length,
   It is to be understood that the server 18 may decode the         35
                                                                         distance between cameras, distance between the cameras and
received user inputs in any of a number of ways, including in
any order. For example, in an alternate embodiment the server            the viewed object, and the like. The speed of movement
18 first determines whether the user input corresponds to up             through the array 10 is controlled by the number of cameras
or down. In another alternate, preferred embodiment, user                14 traversed in a given time period. Thus, the movement
navigation includes moving forward, backward, to the left           40   through the array 10 at critical speed corresponds to travers
and right, and up and down through a three dimensional array.            ing some number, 'n', camera nodes per millisecond, or
   If the received user input does not correspond to any of the          taking some amount of time, 's', to Switch from one camera
recognized inputs, namely to the right, to the left, up, down, or        14 to another. It is to be understood that in the same embodi
jumping to a particular position in the array 10 then in step            ment the critical speed of moving through the array 10 in one
240, the server 18 causes a message signal to be transmitted to     45   dimension need not equal the critical speed of moving
the user display device 24, causing a message to be displayed            through the array in another dimension. Consequently, the
to the user 22 that the received input was not understood.               server 18 increments the current node address along the X
Operation of the system 100 then continues with step 120, and            axis at n nodes per millisecond.
the server 18 awaits receipt of the next user input.                        In the present preferred embodiment the user traverses
   After adjusting the current node address, either by incre        50   twenty-four cameras 14 per second. As discussed above, a
menting or decrementing the node address along an axis or by             movie projector records twenty-four frames per second.
jumping to a particular node address, the server 18 proceeds             Analogizing between the movie projector and the present
in step 250 to adjust the user's view. Once the view is                  invention, at critical the user traverses (and the server 18
adjusted, operation of the system 100 continues again with               Switches between) approximately twenty-four cameras 14
step 120 as the server 18 awaits receipt of the next user input.    55   per second, or a camera 14 approximately every 0.041.67
  In an alternate embodiment, the server 18 continues to                 seconds.
update the node address and adjust the view based on the                    As shown in FIG. 6, the user 22 may advance not only at
received user input. For example, if the user input corre                critical speed, but also at over the critical speed, as shown in
sponded to “moving to the right', then operation of the sys              step 140b, or at under the critical speed, as shown in step
tem 100 would continuously loop through steps 140,150, and          60   140c. Where the user input “I” indicates movement through
250, checking for a different input. When the different input            the array 10 at over the critical speed, the server 18 increments
is received, the server 18 continuously updates the view                 the current node address along the X axis by a unit of greater
accordingly.                                                             than n, for example, at n+2 nodes per millisecond. The step of
   It is to be understood that the foregoing user inputs,                incrementing the current node address at n+1 nodes per mil
namely, to the right, to the left, up, and down, are merely         65   lisecond along the X axis is shown in step 150b. Where the
general descriptions of movement through the array.                      user input “I” indicates movement through the array 10 at
Although the present invention is not so limited, in the present         under the critical speed, the server 18 proceeds to increment
        Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 22 of 31


                                                      US 9,055,234 B2
                              11                                                                       12
the current node address at a variable less than n, for example,         merely awaits a permissible user input and holds the view at
at n-1 nodes per millisecond. This operation is shown as step            the current node. Only when the server 18 receives a user
15Oc.                                                                    input resulting in a permissible node coordinate will the
                                                                         server 18 adjust the user's view.
                       Scaleable Arrays
                                                                                    Additional Source Output/Throughput
   The shape of the array 10 can also be electronically scaled
and the system 100 designed with a “center of gravity” that                 In addition to moving through the array 10, the user 22
will ease a user's image path back to a “starting or "critical           may, at predetermined locations in the array 10, choose to
position' node or ring of nodes, either when the user 22            10   leave the real world environment being viewed. More specifi
releases control or when the system 100 is programmed to                 cally, additional source outputs, such as computer graphic
override the user's autonomy; that is to say, the active perim           imagery, virtual world camera views and virtual world grid
eter or geometry of the array 10 can be pre-configured to                data, virtual world imagery, virtual objects and their grid
change at specified times or intervals in order to corral or             positioning data, applets, sprites, avatar representations, film
focus attention in a situation that requires dramatic shaping.      15   clips, animation, augmented reality objects or images or
The system operator can, by real-time manipulation or via a              recordings of real-world objects and other artificial and real
pre-configured electronic proxy sequentially activate ordeac             camera outputs, are made available to the user 22. In one
tivate designated portions of the camera array 10. This is of            embodiment, the additional source output is composited with
particular importance in maintaining authorship and dramatic             the view of the real environment. In an alternate embodiment,
pacing in theatrical or entertainment venues, and also for               the user's view transfers completely from the real environ
implementing controls over how much freedom a user 22 will               ment to that offered by the additional source output.
have to navigate through the array 10.                                      More specifically, the additional source output is stored
   In the present embodiment, the system 100 can be pro                  (preferably in digital form) in the electronic storage device
grammed Such that certain portions of the array 10 are                   20. Upon the user 22 inputting a desire to view the additional
unavailable to the user 22 at specified times or intervals. Thus,   25   source output, the server 18 transmits the additional source
continuing with step 140d of FIG. 6, the server 18 makes the             output to the user interface/display device 24. The present
determination whether the user input corresponds to move                 embodiment, the server 18 simply transmits the additional
ment to the right through the array but is subject to a naviga           Source output to the user display device 24. In an alternate
tion control algorithm. The navigation control algorithm                 embodiment, the server 18 first composites the additional
causes the server 18 to determine, based upon navigation            30   Source output with the camera output and then transmits the
control factors, whether the user's desired movement is per              composited signal to the user interface/display device 24.
missible.                                                                   As shown in step 140e, the server 18 makes the determi
   More specifically, the navigation control algorithm, which            nation whether the user input corresponds to moving in the
is programmed in the server 18, determines whether the                   array into the source output. If the user 22 decides to move (or
desired movement would cause the current node address to            35   the system is configured to cause the user 22 to move) into the
fall outside the permissible range of node coordinates. In the           additional source output, the server 18 adjusts the view by, for
present embodiment, the permissible range of node coordi                 example, Substituting the additional source output for the
nates is predetermined and depends upon the time of day, as              updated camera output identified in either of steps 150a-d.
noted by the server 18. Thus, in the present embodiment, the                The additional Source output may include multiplexed,
navigation control factors include time. As will be appreci         40   composited (using blue screen, green screen, or alpha tech
ated by those skilled in the art, permissible camera nodes and           niques), or layered output from the group of various inputs
control factors can be correlated in a table stored in memory.           and/or outputs including: computer graphic imagery, virtual
   In an alternate embodiment, the navigation control factors            world camera views and virtual world grid data, virtual world
include time as measured from the beginning of a perfor                  imagery, virtual objects and their grid positioning data,
mance being viewed, also as noted by the server. In Such an         45   applets, sprites, avatar representations, film clips, animation,
embodiment, the system operator can dictate from where in                augmented reality objects or images or recordings of real
the array a user will view certain scenes. In another alternate          world objects. The system may present the additional Source
embodiment, the navigation control factor is speed of move               output, alone or in combination with the camera output, for
ment through the array. For example, the faster a user 22                example, by mosaicing, mixing, layering or multiplexing it.
moves or navigates through the array, the wider the turns must      50      The additional source output may be aligned and registered
be. In other alternate embodiments, the permissible range of             with real world camera views along the user's perspective
node coordinates is not predetermined. In one embodiment,                motion path, as the user's viewpoint moves from camera to
the navigation control factors and, therefore, the permissible           camera. This alignment or registration of a real world camera
range, is dynamically controlled by the system operator who              view with a virtual world view can be aided by camera ori
communicates with the server via an input device.                   55   entation and pointing platforms (such as a spherical ultra
   Having determined that the user input is subject to the               Sonic motor or a spherical magnetic stepper motor or other
navigation control algorithm, the server 18 further proceeds,            Such devices on the physical camera array side, and virtual
in step 150d, to increment the current node address along a              camera navigation algorithms on the virtual world side) along
predetermined path. By incrementing the current node                     with protocol handshakes between the camera array operat
address along a predetermined path, the system operator is          60   ing system and the virtual world operating system; and the
able to corral or focus the attention of the user 22 to the              alignment can be triggered or guided by transceivers embed
particular view of the permissible cameras 14, thereby main              ded in real world environmental sensors, such as: radio fre
taining authorship and dramatic pacing in theatrical and                 quency (RFID) tags worn by event actors or embedded in
entertainment venues.                                                    event objects, proximity sensors, infrared heat sensors,
   In an alternate embodiment where the user input is subject       65   motion sensors, Sound and Voice sensors, vibration sensors,
to a navigation control algorithm, the server 18 does not move           and further aided by accelerometers and/or transceivers
the user along a predetermined path. Instead, the server 18              riding on the cameras themselves or the camera Support struc
       Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 23 of 31


                                                      US 9,055,234 B2
                            13                                                                        14
ture. The alignment can also be aided by windowing and                     The system programming, including the above-referenced
image repositioning within the camera's field of view.                  APIs, specifies and controls the objects and elements in a
   The system may also be configured to permit the conver               given environment and allows the code to function in specific
gence of real world perspective paths with virtual world per            ways. For example, the functional interface in a virtual world
spective paths and the seamless continuation of Such paths.             environment that allows the user to bring a real world video
For example, where the additional source output is imagery              stream (link) into a virtual world space and map it onto
and data from a virtual world environment relevant to a user            objects or the background plane may be such an API. Such
guided virtual camera path, Such as camera animation algo               functionalities already exist in virtual worlds including that
rithms and data from wire mesh geometries, and where the                under the tradename of SECOND LIFE. They enable real
real-world perspective motion path (the path that progresses       10   Video to be displayed (e.g., mapped) on a virtual object that
through the overlapping fields of view of the physical camera           can be resized in real time and/or mapped on the virtual
array) transitions to a virtual world camera path, the user's           world's background plane (e.g., so that the virtual world,
path along the real world camera array will transition fluidly          from the user's camera perspective (and thus corresponding
                                                                        camera output) is enveloped by the virtual world. Wherever
and seamlessly into a continuing path in the virtual world, and    15   the user navigates or whatever direction the user turns or
Subsequently along virtual world camera paths that are con              looks, the camera perspective is the background plane. The
trolled by the user. The motion path transition between worlds          reverse mapping is also within the scope of the present inven
can be effected by a number of methods, including camera                tion, namely mapping virtual worlds (or other additional
sequencing that employs the same techniques used to move                Source output) into the real world camera perspective (out
the viewing path through the physical array (and where the              put), for example, onto real objects or Substituting a real
first virtual camera view is treated as if it were the next             background plane with a virtual one.
physical camera view in the physical array). It can also                   In Such embodiments, the mapping of an image, or
employ other techniques, including multiplexing, layering, or           sequence of images, in various ways on the virtual world
transitional visual effects, e.g., a simple dissolve. The transi        plane or on objects in it involves aligning the digital video
tion from the viewing path along the physical array of cam         25   imagery from the real world camera path with the digital
eras into a navigable virtual world camera path is novel and            imagery from the virtual world camera path, or overlaying
requires software APIs (application interfaces) on both sides           one on top of another, to create the illusion that a real world
of the equation for the viewing path to be tightly convergent           path was merging into a virtual camera path and vice versa.
and continuous. The system of one embodiment identifies                 Consequently, the user experiences a continuous motion path,
some real world feature that could be made common to both          30   bridging from a real world environment into a virtual world
worlds, a doorway, for example, or some architectural ele               environment (or vice versa) or into a combination real and
ment. Since the virtual world is completely malleable, a rep            virtual world environment; that experience is mediated by the
lica of the real world feature common to both worlds could be           system Software that analyzes and controls the real and virtual
constructed using building tools in the virtual environment             camera paths on both sides of the transition, making adjust
and based, in one embodiment, on a 3D laser map (or the data       35   ments to align and lock or synchronize those paths, and create
from some other metrology tool familiar to those in the art) of         entry and exit “ramps' that would hide any “stalls' caused by
the real-world topology; this virtual world object or feature           handshakes and protocols negotiated between the different
would be subsequently scaled, rotated, and aligned with the             domains.
feature in the physical array camera views to provide the                  Different techniques may be used to align or overlay the
visual transition ramp. The method of transition could be as       40   real and virtual worlds, including those utilized in movie film
simple as a dissolve (or any method that would equate with              special effects, depending on what creative tools the system
the camera array navigation process) and would be supported             designer decides best promotes the effect, including the Scal
by a protocol handshake between the camera array operating              ing and aligning of objects or features that are common to
system and the virtual world operating system (for example,             both worlds. The latter approach means that real world
an open-source simulation environment). Windowing, digital         45   objects are reproduced in the virtual world and scaled and
Zooming and repositioning within the physical camera sen                aligned with the objector feature as it appears in the last frame
sors would provide another layer of adjustment and refine               of the real world video so that those objects or features are
ments for finessing the transitions.                                    “extended into the virtual environment. An example would
   In certain embodiments, the system links real and virtual            be a hallway or a tunnel or a path with, perhaps, various
world paths in a continuum that can scale to a "3D Internet’.      50   replicated inanimate objects repeating from the real world
In Such embodiments, the additional Source output may be the            environment and continuing into the virtual one to suggest the
imagery and data from a virtual world camera path, and                  extension of the space. Such computer graphics imagery
herein the egress from that virtual world camera path is a              (CGI) special effects may thus build on the last frame of
transition to a real-world navigable camera array (or some              actual film footage when transitioning to digital effects.
other interim virtual world path, or any alternative, physical     55      Although tools and processes for CGI effects are known, as
camera array path); thus, a continuum is established for mak            will be appreciated to those skilled in the art, such embodi
ing the Internet a continuously navigable spatial network of            ments of the present invention have the benefit of a guided
paths, based on transitions between the user-guided perspec             motion path, initiated by the user, but intermediated by sys
tive motion paths along navigable real world camera arrays              tem software, that will bridge between real and virtual worlds
and the user-guided camera paths in virtual worlds. In             60   by bringing together the user-guided camera paths on both
essence, virtual worlds thus become the connecting tissue               sides of the transition.
between separated real world environments (e.g., transition               Thus, the system provides the ability to align and lock a
ing from a first real world camera array and associated envi            navigable video user path (that is, a sequence of digital video
ronment to a second real world camera array and associated              frames controlled by the user) with a separate individual
environment) and vice versa, and real world environments           65   camera pathin a virtual world (a frame sequence in the virtual
can be “nested in the “shells' of virtual worlds and vice               world environment also controlled by the user). Such “align
WSa.                                                                    ing and locking may entail establishing specific correlations
        Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 24 of 31


                                                      US 9,055,234 B2
                               15                                                                       16
between the apparent motion of a specific real world naviga             schemes in virtual worlds. In this embodiment, the frequency
tion path and the apparent motion of a specific virtual camera          of grid lines navigated (representing distances across camera
path that moves across the grid of a virtual world.                     fields of view) and also the movement of in situ objects in the
   Notably, in certain embodiments, the overlaid camera per             local environment moving across the grid (representing near
spectives (e.g., real camera output and virtual camera output),         field or far field objects and the direction of movement) pro
which can be thought of as on and off ramps between the real            vide the data for shaping the virtual world camera path
and virtual environments, may be held in buffer or other                through the transition and perhaps just beyond it. In the
system memory for efficient retrieval, thereby circumventing            reverse scenario (and since the virtual world camera paths
the latency that may be encountered by having to "log or go             offer more flexibility than the real world array paths), the
through handshake protocols between one environment                10
                                                                        virtual world ramp into the transition will be shaped accord
(server) and another. The end result would be a continuous              ing to the path flexibility on the real world array side (that is,
navigation experience with no stalls or stops due to negotiat           whether there is more than one array path diverging from the
ing access from one domain into another.
   It is important to note that if the end user is given options        transition exit).
for moving through a navigable video camera array (i.e.,           15      Finally, since (in some embodiments) there may be a
speed and path direction in approaching a “transition point)            latency factor in moving the user experience from one server
that only one side of the equation will be known prior to the           to another (in logging a user from a navigable video server in
transition—the characteristics of the user's camera path                the “cloud' to another virtual world server), APIs in the real
before the transition—specifically, how fast the user is mov            word Navigable Video System and APIs in software add-ons
ing through the array, and from what direction the user is              for virtual world “users” (the GUIs that control the user
approaching the transition point. Thus, in certain embodi               experience and give users options for how to view and move
ments, the characteristics of the camera path (for example, in          through the virtual grid) would facilitate the automatic pre
the virtual world on the other side of the real-to-virtual world        build of camera-path “ramps' for each respective side of the
transition) are extrapolated to match those path characteris            transition. These ramps (based on the path options and spe
tics. Such characteristics may include direction, speed, ori       25   cific characteristics of each local world) would enable the
entation and other characteristics of the user's navigation. For        expansion or compression of the time it takes to transverse
example, if the background is moving left to right, or right to         camera nodes leading up to the transition points. They would
left, that orientation and flow ideally is matched and contin           be applied relative to the closure of the handshake between
ued (at least momentarily through the transition) in the virtual        servers, so that the transition could be a fluid and continuous
world camera movement.                                             30
                                                                        motion path and not be interrupted by administrative proto
  The motion along the userpath can be characterized, in one            cols or Internet congestion. Thus, when a request is made to
embodiment, by the concept of “apparent speed” and/or                   navigate between worlds via marked transition points, a pre
“apparent direction” (e.g., relative to the background). Thus,
the orientation of the camera field of view relative to the             built motion ramp is activated and the software intermediates
direction of the motion path through the local environment,        35   to control the flow of the transition as it monitors the progress
and the distance of objects from the camera (for example,               of any log-in or handshake process behind the scenes.
whether the camera is perpendicular or parallel to the line of             It should be noted that embodiments of the present inven
movement, or whether there are near-field objects or far-field          tion are not limited to any particular type of transition or
objects in view) have a bearing on the perception of speed.             system implementation for a transition, if a transition is even
   Of course, in simpler embodiments, the user is not given        40   provided.
options for Such characteristics, so by default the real and               Continuing with the process flow, once the current node
virtual world navigation characteristics may be matched.                address is updated in either of steps 150a-d, the server 18
   If transitioning from a virtual world environment to a real          proceeds to adjust the user's view in step 250. When adjusting
world environment, the adjustments to the user's path                   the view, the server 18 “mixes” the existing or current camera
through the real camera array might be controlled by a system      45   output being displayed with the output of the camera 14
“override' (i.e., overriding the user inputs), which tempo              identified by the updated camera node address. Mixing the
rarily commandeers the user's control and automatically                 outputs is achieved differently in alternate embodiments of
feathers the speed and direction of the user's path and flow            the invention. In the present embodiment, mixing the outputs
through the real-virtual/virtual-real camera transition (and            involves electronically Switching at a particular speed from
after the transition period, cedes control back to the user). If   50   the existing camera output to the output of the camera 14
transitioning from a real world camera array to a users indi            having the new current node address (to the additional source
vidual virtual world camera, adjustments to the user's path in          output).
the virtual world may be imposed through the transition by an              It is to be understood that in this and other preferred
algorithm that temporarily controls the camera path and                 embodiments disclosed herein, the camera outputs are syn
which, Subsequent to ushering the user through the transition,     55   chronized. As is well known in the art, a synchronizing signal
cedes control back to the user to either stop or move the               from a "sync generator is Supplied to the cameras. The Sync
camera ahead in any direction desired. Control methods                  generator may take the form of those used in video editing and
include adjusting the path speed or direction through the               may comprise, in alternate embodiments, part of the server,
camera nodes, varying the frame rate, "double printing (to              the hub, and/or a separate component coupled to the array.
use an old film term) or duplicating and repeating camera          60     As described above, in the current embodiment, at critical
fields, deleting in-between frames, or setting virtual world            speed, the server 18 Switches camera outputs approximately
camera animation functions to expand or compress the time               at a rate of 24 per second, or one every 0.04167 seconds. If the
line.                                                                   user 22 is moving through the array 10 at under the critical
  This correlation between paths in both worlds could also be           speed, the outputs of the intermediate cameras 14 are each
driven by a “grid” correspondence, whereby the software            65   displayed for a relatively longer duration than if the user is
enables a visual grid to be Superimposed on the topology of             moving at the critical speed. Similarly, each output is dis
the real world camera arrays and referenced to various grid             played for a relatively shorter duration when a user navigates
      Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 25 of 31


                                                      US 9,055,234 B2
                                17                                                                    18
at over the critical speed. In other words, the server 18 adjusts        Structure And Image Processing System Therefor to Keith J.
the Switching speed based on the speed of the movement                   Hanna, herein incorporated by reference. Tweening enables
through the array 10.                                                    the server 18 to process the structure of a view from two or
   Of course, it is to be understood that in a simplified                more camera outputs of the view.
embodiment of the present invention, the user may navigate at               Applying the Hanna patent to the telepresence method/
only the critical speed.                                                 system herein, tweening is now described. The server moni
   In another alternate embodiment, mixing the outputs is                tors the movement among the intermediate cameras 14
achieved by compositing the existing or current output and               through a scene using local scene characteristics such as
the updated camera node output. In yet another embodiment,               brightness derivatives of a pair of camera outputs. A global
mixing involves dissolving the existing view into the new           10
                                                                         camera output movement constraint is combined with a local
view. In still another alternate embodiment, mixing the out              scene characteristic constancy constraint to relate local Sur
puts includes adjusting the frame refresh rate of the user               face structures with the global camera output movement
display device. Additionally, based on speed of movement                 model and local scene characteristics. The method for deter
through the array, the server may add motion blur to convey
the realistic sense of speed.                                       15   mining a model for global camera output movement through
   In yet another alternate embodiment, the server causes a              a scene and Scene structure model of the scene from two or
black screen to be viewed instantaneously between camera                 more outputs of the scene at a given image resolution com
views. Although not always advantageous, such black screens              prises the following steps:
reduce the physiologic “carrying over of one view into a                    (a) setting initial estimates of local scene models and a
Subsequent view.                                                               global camera output movement model;
   It is to be understood that the user inputs corresponding to             (b) determining a new value of one of the models by mini
movements through the array at different speeds may include                    mizing the difference between the measured error in the
either different keystrokes on a keypad, different positions of                outputs and the error predicted by the model;
a joystick, positioning a joystick in a given position for a                (c) resetting the initial estimates of the local scene models
predetermined length of time, and the like. Similarly, the          25         and the image sensor motion model using the new value
decision to move into an additional source output may be                       of one of the models determined in step (b):
indicated by a particularkeystroke, joystick movement, or the               (d) determining a new value of the second of the models
like (including optical, infrared, gesture driven, Voice-acti                  using the estimates of the models determined in step (b)
vated, biofeedback-initiated, multi-touch or haptic interface                  by minimizing the difference between the measured
controllers).                                                       30         error in the outputs and the error predicted by the model;
   In another embodiment, mixing may be accomplished by                     (e) warping one of the outputs towards the other output
"mosaicing the outputs of the intermediate cameras 14. U.S.                    using the current estimates of the models at the given
Pat. No. 5,649.032 entitled System For Automatically Align                     image resolution; and
ing Images To Form A Mosaic Image to Peter J. Burt et al.                   (f) repeating steps (b), (c), (d) and (e) until the differences
discloses a system and method for generating a mosaic from          35        between the new values of the models and the values
a plurality of images and is hereby incorporated by reference.                determined in the previous iteration are less than a cer
The server 18 automatically aligns one camera output to                       tain value or until a fixed number of iterations have
another camera output, a camera output to another mosaic                      occurred.
(generated from previously occurring camera output) Such                    It should be noted that where the Hanna patent effectuates
that the output can be added to the mosaic, or an existing          40   the tweening process by detecting the motion of an image
mosaic to a camera output.                                               sensor (e.g., a video camera), an embodiment of the present
   Once the mosaic alignment is complete, the present                    invention monitors the user movement among live cameras or
embodiment utilizes a mosaic composition process to con                  storage nodes.
struct (or update) a mosaic. The mosaic composition com                     In an alternate embodiment, although not always neces
prises a selection process and a combination process. The           45   sary, to ensure a seamless progression of views, the server 18
selection process automatically selects outputs for incorpo              also transmits to the user display device 24 outputs from some
ration into the mosaic and may include masking and cropping              or all of the intermediate cameras, namely those located
functions to select the region of interest in a mosaic. Once the         between the current camera node and the updated camera
selection process selects which output(s) are to be included in          node. Such an embodiment will now be described with ref
the mosaic, the combination process combines the various            50   erence to FIGS. 7a-7g. Specifically, FIG. 7a illustrates a
outputs to form the mosaic. The combination process applies              curvilinear portion of an array 10 that extends along the X
various output processing techniques, such as merging, fus               axis or to the left and right from the user's perspective. Thus,
ing, filtering, output enhancement, and the like, to achieve a           the coordinates that the server 18 associates with the cameras
seamless combination of the outputs. The resulting mosaic is             14 differ only in the X coordinate. More specifically, for
a smooth view that combines the constituent outputs such that       55   purposes of the present example, the cameras 14 can be con
temporal and spatial information redundancy are minimized                sidered sequentially numbered, starting with the left-most
in the mosaic. In one embodiment of the present invention, the           camera 14 being the first, i.e., number “1”. The X coordinate
mosaic may be formed as the user moves through the system                of each camera 14 is equal to the camera's position in the
(on the fly) and the output image displayed close to real time.          array. For illustrative purposes, particular cameras will be
In another embodiment, the system may form the mosaic               60   designate 14-X, where X equals the camera's position in the
from a predetermined number of outputs or during a prede                 array 10 and, thus, its associated X coordinate.
termined time interval, and then display the images pursuant                In general, FIGS. 7a-7g illustrate possible user movement
to the user's navigation through the environment.                        through the array 10. The environment to be viewed includes
   In yet another embodiment, the server 18 enables the out              three objects 602, 604, 606, the first and second of which
put to be mixed by a “tweening process. One example of the          65   include numbered Surfaces. As will be apparent, these num
tweening process is disclosed in U.S. Pat. No. 5,529,040                 bered surface allow a better appreciation of the change in user
entitled Method For Determining Sensor Motion And Scene                  perspective.
      Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 26 of 31


                                                       US 9,055,234 B2
                              19                                                                      20
  In FIG. 7a, six cameras 14-2, 14-7, 14-11, 14-14, 14-20,               at below critical speed. Once the server 18 interprets the
14-23 of the array 10 are specifically identified. The bound             received user input, it updates the current camera node
aries of each camera's view is identified by the pair of lines           address along the X axis by 3 to camera 14-23. The server 18
14-2a, 14-7a, 14-11a, 14-14a, 14-20a, 14-23a, radiating                  then mixes the outputs of camera 14-20 and 14-23, thereby
from each identified camera 14-2, 14-7, 14-11, 14-14, 14-20,        5    providing the user 22 with a seamless progression of views
14-23, respectively. As described below, in the present                  through camera 14-23. The resulting view 14-23a is illus
example the user 22 navigates through the array 10 along the             trated in FIG. 7g.
X axis Such that the images or views of the environment are
those corresponding to the identified cameras 14-2, 14-7.                                     Other Data Devices
14-11, 14-14, 14-20, 14-23.                                         10
  The present example provides the user 22 with the starting                It is to be understood that devices other than cameras may
view from camera 14-2. This view is illustrated in FIG. 7b.              be interspersed in the array. These other devices, such as
The user 22, desiring to have a better view of the object 702,           RFID, motion capture cameras, reflective devices, make-up
pushes the “7” key on the keyboard. This user input is trans             and systems, motion sensors and microphones, provide data
mitted to and interpreted by the server 18.                         15   to the server(s) for processing. For example, in alternate
   Because the server 18 has been programmed to recognized               embodiments output from motion sensors or microphones are
the “7” key as corresponding to moving or jumping through                fed to the server(s) and used to scale the array. More specifi
the array to camera 14-7. The server 18 changes the X coor               cally, permissible camera nodes (as defined in a table stored in
dinate of the current camera node address to 7, selects the              memory) are those near the sensor or microphone having a
output of camera 14-7. and adjusts the view or image sent to             desired output e.g., where there is motion or Sound. As such,
the user 22. Adjusting the view, as discussed above, involves            navigation control factors include output from other Such
mixing the outputs of the current and updated camera nodes.              devices. Alternatively, the output from the sensors or micro
Mixing the outputs, in turn, involves Switching intermediate             phones are provided to the user. Furthermore, data received
camera outputs into the view to achieve the seamless progres             from any of Such other data devices may be used as a trigger
sion of the discrete views of cameras 14-2 through 14-7.            25   to transition to or otherwise provide additional Source output
which gives the user 22 the look and feel of moving around               to users or may be used in conjunction with the additional
the viewed object. The user 22 now has another view of the               Source output (e.g., using real world Sounds captured from
first object 702. The view from camera 14-7 is shown in FIG.             microphones in conjunction with a virtual world depiction).
7c. As noted above, if the jump in camera nodes is greater than             An alternate embodiment in which the array of cameras
a predetermined limit, the server 18 would omit some or all of      30   includes multiple microphones interspersed among the
the intermediate outputs.                                                viewed environment and the cameras will now be described
   Pressing the “rightarrow” key on the keyboard, the user 22            with reference to FIG.8. The system 800 generally includes
indicates to the system 100 a desire to navigate to the right at         an array of cameras 802 coupled to a server 804, which, in
critical speed. The server 18 receives and interprets this user          turn, is coupled to one or more user interface and display
input as indicating such and increments the current camera          35   devices 806 and an electronic storage device 808. A hub 810
node address by n=4. Consequently, the updated camera node               collects and transfers the outputs from the array 802 to the
address is 14-11. The server 18 causes the mixing of the                 server 804. More specifically, the array 802 comprises modu
output of camera 14-11 with that of camera 14-7. Again, this             lar rails 812 that are interconnected. Each rail 812 carries
includes switching into the view the outputs of the interme              multiple microcameras 814 and a microphone 816 centrally
diate cameras (i.e., 14-8, 14-9, and 14-10) to give the user 22     40   located at rail 812. Additionally, the system 800 includes
the look and feel of navigating around the viewed object. The            microphones 818 that are physically separate from the array
user 22 is thus presented with the view from camera 14-11, as            802. The outputs of both the cameras 814 and microphones
shown in FIG. 7d.                                                        816, 818 are coupled to the server 804 for processing.
   Still interested in the first object 702, the user 22 enters a           In general, operation of the system 800 proceeds as
user input, for example, "alt-right arrow, indicating a desire      45   described with respect to system 100 of FIGS. 1-2d and 5-6.
to move to the right at less than critical speed. Accordingly,           Beyond the operation of the previously described system 100,
the server 18 increments the updated camera node address by              however, the server 804 receives the sound output from the
n-1 nodes, namely 3 in the present example, to camera 14-14.             microphones 816, 818 and, as with the camera output, selec
The outputs from cameras 14-11 and 14-14 are mixed, and the              tively transmits sound output to the user. As the server 804
user 22 is presented with a seamless view associated with           50   updates the current camera node address and changes the
cameras 14-11 through 14-14. FIG. 7e illustrates the resulting           user's view, it also changes the Sound output transmitted to
view of camera 14-14.                                                    the user. In the present embodiment, the server 804 has stored
   With little to see immediately after the first object 702, the        in memory an associated range of camera nodes with a given
user 22 enters a user input such as “shift-right arrow,” indi            microphone, namely the cameras 814 on each rail 810 are
cating a desire to move quickly through the array 10, i.e., at      55   associated with the microphone 816 on that particular rail
over the critical speed. The server 18 interprets the user input         810. In the event a user attempts to navigate beyond the end of
and increments the current node address by n+2, or 6 in the              the array 802, the server 804 determines the camera naviga
present example. The updated node address thus corresponds               tion is impermissible and instead updates the microphone
to camera 14-20. The server 18 mixes the outputs of cameras              node output to that of the microphone 818 adjacent to the
14-14 and 14-20, which includes switching into the view the         60   array 802.
outputs of the intermediate cameras 14-15 through 14-19.                    In an alternate embodiment, the server 804 might include a
The resulting view of camera 14-20 is displayed to the user              database in which camera nodes in a particular area are asso
22. As shown in FIG. 7f, the user 22 now views the second                ciated with a given microphones. For example, a rectangle
object 704.                                                              defined by the (X,Y,Z) coordinates (0,0,0), (10,0,0), (10.5,0),
   Becoming interested in the third object 704, the user 22         65   (0.5,0), (0,0,5), (10.0.5), (10.5.5) and (0.5,5) are associated
desires to move slowly through the array 10. Accordingly, the            with a given microphone. It is to be understood that selecting
user 22 enters "alt-rightarrow” to indicate moving to the right          one of the series of microphones based on the user's position
        Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 27 of 31


                                                      US 9,055,234 B2
                              21                                                                    22
(or view) in the array provides the user with a Sound perspec           buses 1022-1, 1022-N, transmits control signals to the mixing
tive of the environment that coincides with the visual perspec          CPUs 1006-1, 1006-N instructing them which camera out
tive.                                                                   puts received on bus 1018 to mix. As the name implies, the
   It is to be understood that the server of the embodiments            mixing CPUs 1006-1, 1006-N mix the outputs in order to
discussed above may take any of a number of known configu               generate the appropriate view and transmit the resulting view
rations. Two examples of server configurations suitable for             via buses 1024-1, 1024-N to the user interface/display
use with the present invention will be described with refer             devices 24-1, 24-N.
ence to FIGS.9 and 10. Turning first to FIG.9, the server 902,            In an alternate related embodiment, each mixing CPU 1006
electronic storage device 20, array 10, users (1, 2, 3, ... N)          multiplexes outputs to more than one user 22. Indications of
22-1-22-N, and associated user interface/display devices           10   which outputs are to mixed and transmitted to each user 22
24-1-24-N are shown therein.                                            comes from the control CPU 1004.
   The server 902 includes, among other components, a pro                  The bus 1018 couples the camera outputs not only to the
cessing means in the form of one or more central processing             mixing CPUs 1006-1, 1006-N, but also to the storage device
units (CPU) 904 coupled to associated read only memory                  20. Under control of the memory controller 1008, which in
(ROM) 906 and a random access memory (RAM) 908. In                 15   turn is controlled by the control CPU 1004, the storage device
general, ROM906 is for storing the program that dictates the            20 stores the camera outputs in known storage locations.
operation of the server 902, and the RAM 908 is for storing             Where user inputs to the control CPU 1004 indicate a users
variables and values used by the CPU 904 during operation.              22 desire to view stored images, the control CPU 1004 causes
Also coupled to the CPU 904 are the user interface/display              the memory controller 1008 to retrieve the appropriate
devices 24. It is to be understood that the CPU may, in alter           images from the storage device 20. Such images are retrieved
nate embodiments, comprise several processing units, each               into the mixing CPUs 1006 via bus 1026. Additional source
performing a discrete function.                                         output is also retrieved to the mixing CPUs 1006-1, 1006-N
   Coupled to both the CPU 904 and the electronic storage               via bus 1026. The control CPU 1004 also passes control
device 20 is a memory controller910. The memory controller              signals to the mixing CPUs 1006-1, 1006-N to indicate which
910, under direction of the CPU904, controls accesses (reads       25   outputs are to be mixed and displayed.
and writes) to the storage device 20. Although the memory
controller 910 is shown as part of the server 902, it is to be                                Stereoscopic Views
understood that it may reside in the storage device 20.
   During operation, the CPU 904 receives camera outputs                   It is to be understood that it is within the scope of the
from the array 10 via bus 912. As described above, the CPU         30   present invention to employ stereoscopic views of the envi
904 mixes the camera outputs for display on the user inter              ronment. To achieve the stereoscopic view, the system
face/display device 24. Which outputs are mixed depends on              retrieves from the array (or the electronic storage device) and
the view selected by each user 22. Specifically, each user              simultaneously transmits to the user at least portions of out
interface/display devices 24 transmits across bus 914 the user          puts from two cameras. The server processing element mixes
inputs that define the view to be displayed. Once the CPU904       35   these camera outputs to achieve a stereoscopic output. Each
mixes the appropriate outputs, it transmits the resulting out           view provided to the user is based on Such a stereoscopic
put to the user interface/display device 24 via bus 916. As             output. In one stereoscopic embodiment, the outputs from
shown, in the present embodiment, each user 22 is indepen               two adjacent cameras in the array are used to produce one
dently coupled to the server 902.                                       stereoscopic view. Using the notation of FIGS. 7a-7g, one
   The bus 912 also carries the camera outputs to the storage      40   view is the stereoscopic view from cameras 14-1 and 14-2.
device 20 for storage. When storing the camera outputs, the             The next view is based on the Stereoscopic output of cameras
CPU 904 directs the memory controller 910 to store the                  14-2 and 14-3 or two other cameras. Thus, in such an embodi
output of each camera 14 in a particular location of memory             ment, the user is provided the added feature of a stereoscopic
in the storage device 20.                                               seamless view of the environment.
   When the image to be displayed has previously been stored       45
in the storage device 20, the CPU 904 causes the memory                                         Multiple Users
controller 910 to access the storage device 20 to retrieve the
appropriate camera output. The output is thus transmitted to               As described above, the present invention allows multiple
the CPU 904 via bus 918 where it is mixed. Bus 918 also                 users to simultaneously navigate through the array indepen
carries additional source output to the CPU904 for transmis        50   dently of each other. To accommodate multiple users, the
sion to the users 22. As with outputs received directly from the        systems described above distinguish between inputs from the
array 10, the CPU 904 mixes these outputs and transmits the             multiple users and selects a separate camera output appropri
appropriate view to the user interface/display device 24.               ate to each users inputs. In one Such embodiment, the server
   FIG. 10 shows a server configuration according to an alter           tracks the current camera node address associated with each
nate embodiment of the present invention. As shown therein,        55   user by Storing each node address in a particular memory
the server 1002 generally comprises a control central process           location associate with that user. Similarly, each users input
ing unit (CPU) 1004, a mixing CPU 1006 associated with                  is differentiated and identified as being associated with the
each user 22, and a memory controller 1008. The control CPU             particular memory location with the use of message tags
1004 has associated ROM 1010 and RAM 1012. Similarly,                   appended to the user inputs by the corresponding user inter
each mixing CPU 1006 has associated ROM 1014 and RAM               60   face device.
1016.                                                                      In an alternate embodiment, two or more users may choose
   To achieve the functionality described above, the camera             to be linked, thereby moving in tandem and having the same
outputs from the array 10 are coupled to each of the mixing             view of the environment. In such an embodiment, each
CPUs 1 through N 1006-1, 1006-N via bus 1018. During                    includes identifying another userby his/her code to serve as a
operation, each user 22 enters inputs in the interface/display     65   “guide'. In operation, the server provides the outputs and
device 24 for transmission (via bus 1020) to the control CPU            views selected by the guide user to both the guide and the
1004. The control CPU 1004 interprets the inputs and, via               other user selecting the guide. Another user input causes the
      Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 28 of 31


                                                    US 9,055,234 B2
                            23                                                                     24
server to unlink the users, thereby allowing each user to             from the environment (step 1240). In step 1250, a determina
control his/her own movement through the array.                       tion is made as to the availability of additional cylindrical
                                                                      arrays 12 of differing diameters to those already situated. If
                     MultipleArrays                                   additional cylindrical arrays 12 are desired, the process
                                                                      repeats beginning with step 1210. When no additional arrays
   In certain applications, a user may also wish to navigate          12 are available for situating around the environment, the
forward and backward through the environment, thereby                 process of inputting images into storage devices 20 is com
moving closer to or further away from an object. Although it          plete (step 1260). At the end of the process, a matrix of
is within the scope of the present invention to use cameras           addressable stored images exist.
with Zoom capability, simply Zooming towards an object does      10      Upon storing all of the outputs associated with the arrays
not change the user's image point perspective. One Such               12-1 through 12-in, a user may navigate through the environ
embodiment in which users can move dimensionally forward              ment. Navigation is effectuated by accessing the input of the
and backward through the environment with a changing                  storage nodes by a user interface device 24. In the present
                                                                      embodiment, the user inputs generally include moving
image point perspective will now be described with respect to         around the environment or object 1100 by moving to the left
FIG. 11 and continuing reference to FIG.1. As will be under      15   or right, moving higher or lower along the Z-axis, moving
stood by those skilled in the art, the arrays described with          through the environment closer or further from the object
reference to FIG. 11 may be used with any server, storage             1100, or some combination of moving around and through the
device and user terminals described herein.                           environment. For example, a user may access the image
   FIG. 11 illustrates a top plan view of another embodiment          stored in the node address Array(0,0) to view an object from
enabling the user to move left, right, up, down, forward or           the camera previously located at coordinate (0,0) of Arrays.
backwards through the environment. A plurality of cylindri            The user may move directly forward, and therefore closer to
cal arrays (121-1-121-m) of differing diameters comprising a          the object 1100, by accessing the image stored in Array(0,0)
series of cameras 14 may be situated around an environment            and then Array(0,0). To move further away from the object
comprising one or more objects 1200, one cylindrical array at         and to the right and up, the user may move from the image
a time. Cameras 14 situated around the object(s) 1100 are        25   stored in node address Array(0,0) and access the images
positioned along an X and Z coordinate system. Accordingly,           stored in node address Array(1,1), followed by accessing the
an array 12 may comprise a plurality of rings of the same             image stored in node address Arrays (2.2), an so on. A user
circumference positioned at different positions (heights)             may, of course, move among arrays and/or coordinates by any
throughout the Z-axis to form a cylinder of cameras 14 around         increments changing the point perspective of the environment
the object(s) 1100. This also allows each camera in each array   30   with each node. Additionally, a user may jump to a particular
12 to have an associated, unique storage node address com             camera view of the environment. Thus, a user may move
prising an X and Z coordinate—i.e., array (X, Z). In the              throughout the environment in a manner similar to that
present embodiment, for example, a coordinate value corre             described above with respect to accessing output of live cam
sponding to an axis of a particular camera represents the             eras. This embodiment, however, allows user to access
number of camera positions along that axis the particular        35   images that are stored in storage nodes as opposed to access
camera is displaced from a reference camera. In the present           ing live cameras. Moreover, this embodiment provides a con
embodiment, from the user's perspective, the X axis runs              venient system and method to allow a user to move forward
around the perimeter of an array 12, and the Z axis runs down         and backward in an environment.
and up. Each storage node is associated with a camera view               It should be noted that although each storage node is asso
identified by its X, Z coordinate.                               40   ciated with a camera view identified by its X, Z coordinate of
   As described above, the outputs of the cameras 14 are              a particular array, other methods of identifying camera views
coupled to one or more servers for gathering and transmitting         and storage nodes can be used. For example, other coordinate
the outputs to the server 18.                                         systems, such as those noting angular displacement from a
  In one embodiment, because the environment is static, each          fixed reference point as well as coordinate systems that indi
camera requires only one storage location. The camera output     45   cate relative displacement from the current camera node may
may be stored in a logical arrangement, such as a matrix of n         be used. It should also be understood that the camera arrays 12
arrays, wherein each array has a plurality of (X,Z) coordi            may be other shapes other than cylindrical. Moreover, it is not
nates. In one embodiment, the node addresses may comprise             essential, although often advantageous, that the camera
of a specific coordinate within an array—i.e., Array (X,Z),           arrays 12 Surround the entire environment.
Array(X,Z) through Array, (X,Z). As described below,             50      It is to be understood that the foregoing user inputs,
users can navigate the stored images in much the same man             namely, move clockwise, move counter-clockwise, up, down,
ner as the user may navigate through an environment using             closer to the environment, and further from the environment,
live camera images.                                                   are merely general descriptions of movement through the
   The general operation of one embodiment of inputting               environment. Although the present invention is not so limited,
images in storage device 20 for transmission to a user will      55   in the present preferred embodiment, movement in each of
now be described with reference to FIG. 12 and continuing             these general directions is further defined based upon the user
reference to FIG. 11. As shown in step 1210, a cylindrical            input. Moreover the output generated by the server to the user
array 12-1 is situated around the object(s) located in an envi        may be mixed when moving among adjacent storage nodes
ronment 1100. The view of each camera 14 is transmitted to            associated with environment views (along the X axis, Z axis, or
server 18 in step 1220. Next, in step 1220, the electronic       60   among juxtaposed arrays) to generate seamless movement
storage device 20 of the server 18 stores the output of each          throughout the environment. Mixing may be accomplished
camera 14 at the storage node address associated with that            by, but are not limited to, the processes described above.
camera 14. Storage of the images may be effectuated serially,
from one camera 14 at a time within the array 12, or by                                  Embodiments Covered
simultaneous transmission of the image data from all of the      65
cameras 14 of each array 12. Once the output for each camera            Although the present invention has been described in terms
14 of array 12-1 is stored, cylindrical array 12-1 is removed         of certain preferred embodiments, other embodiments that
      Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 29 of 31


                                                       US 9,055,234 B2
                             25                                                                          26
are apparent to those of ordinary skill in the art are also                 6. The system of claim 1, wherein the one or more process
intended to be within the scope of this invention. Accordingly,          ing elements are further configured to cause imagery of two or
the scope of the present invention is intended to be limited             more different perspectives along the first view to betweened
only by the claims appended hereto.                                      to Smooth navigation of the first user along the first view; and
                                                                            in response to first user inputs, provide the tweened imag
  What is claimed is:                                                          ery to the first user interface device.
   1. A system for providing at least a first user with a first             7. The system of claim 6, wherein the tweening uses local
view of multiple locations through a remote environment and              scene characteristics of the environment.
a second user with a second view of multiple locations                     8. The system of claim 1, wherein the one or more process
through the environment, the first view being different than        10
                                                                         ing elements are further configured to:
the second view, the system comprising:                                    in response to first user inputs, composite additional source
  one or more electronic storage devices;                                     output with imagery of the environment and provide to
  one or more processing elements configured to:
  receive, from a first user interface device associated with                 the first user interface device the composited additional
     the first user, first user inputs associated with the first    15        Source output and imagery.
     view through the environment;                                         9. The system of claim 1, wherein:
  receive, from a second user interface device associated                  the one or more electronic storage devices stores electronic
    with the second user, second user inputs associated with                  imagery of the environment captured from sequentially
    the second view through the environment;                                  positioning electronic cameras having overlapping
  store electronic imagery of progressively different per                     fields of view at each of a plurality of progressively
     spectives of the environment having overlapping fields                   different locations of the environment along the first
    of view in the one or more electronic storage devices;                    view;
  generate mosaic imagery from the electronic imagery of                   the one or more processing elements are configured to
     the environment;                                                        generate mosaic imagery from the electronic imagery of
  based on the first user inputs, sequentially provide to the       25       the environment captured at the plurality of progres
    first user interface device mosaic imagery along the first                sively different locations along the first view, each of the
    view, thereby allowing the first user to navigate along the              mosaic imagery being generated from electronic imag
     first view of the environment;                                          ery captured at a different one of the plurality of pro
   based on the second user inputs, sequentially provide to the              gressively different locations along the first view; and
       second user interface device mosaic imagery along the        30     the one or more processing elements are configured to,
       second view, thereby allowing the first user and second               based on the first user inputs, sequentially provide to the
       user to navigate simultaneously and independently                     first user interface device imagery of two or more of the
       along the first view and second view of the environment,              progressively different locations along the first view.
       respectively.                                                       10. The system of claim 1, wherein
   2. The system of claim 1, wherein the one or more process        35     the first user interface device includes a first display device
ing elements are configured to generate the mosaic imagery                    and the second user interface device includes a second
by:                                                                          display device and wherein the first and second interface
   aligning electronic imagery of the environment having                     devices and first and second display devices are different
       overlapping fields of view; and                                       types of devices; and
   processing electronic imagery, including by performing           40     the one or more processing elements are configured to
       merging, fusing, filtering or output enhancement.                     receive the first user inputs from the first user interface
   3. The system of claim 1, wherein the one or more process                  device, via a first communication link, and receive the
ing elements are configured to generate the mosaic imagery in                 second user inputs from the second user interface
response to first user input.                                                 device, via a second communication link, wherein the
   4. The system of claim 1, wherein the one or more process        45        first communication link is a different type than the
ing elements are configured to generate the mosaic imagery                    second communication link.
from electronic imagery of a predetermined number of over                   11. The system of claim 1, wherein the one or more pro
lapping fields of view and then provide the mosaic imagery to            cessing elements are configured to mix imagery and wherein
the first user interface device in response to first user input.         the one or more processing elements include a processing
   5. The system of claim 1, wherein the one or more process        50   element on the first user interface device.
ing elements are configured to cause imagery to be mixed to                 12. The system of claim 1, wherein the one or more elec
Smooth the first user's navigation along the first view from a           tronic storage devices stores output of a data device other than
first perspective to a second perspective, and to be provided to         a camera and the one or more processing elements are further
the first user interface device in response to first user inputs,        configured to provide the mosaic imagery to the first user
wherein the mixing includes:                                        55   interface device based on both first user inputs and the output
   providing the first user interface device with imagery from           of the data device.
       one or more perspectives intermediate to the first and              13. A method of providing at least a first user with a first
       second perspectives;                                              view through a remote environment, the method comprising:
   warping imagery of the first perspective of the environment             receiving, from a first user interface device associated with
       toward imagery of the second perspective of the envi         60        the first user, first user inputs associated with viewing the
     ronment;                                                                 environment along the first view:
  adding motion blur to imagery of the environment;                        generating mosaic imagery from electronic imagery of the
  compositing imagery of the first perspective of the envi                    environment having overlapping fields of view:
    ronment and imagery of the second perspective of the                   based on the first user inputs associated with viewing the
     environment; or                                                65        environment along the first view through the environ
  dissolving imagery of the first and second perspectives of                  ment, sequentially providing to the first user interface
     the environment.                                                         device mosaic imagery of progressively different loca
      Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 30 of 31


                                                       US 9,055,234 B2
                               27                                                                       28
     tions along the first view, thereby allowing a first user to          in response to first user input, providing the mixed imagery
     navigate along the first view of the environment.                        to the first user interface device.
  14. The method of claim 13, wherein the method is for                    23. The method of claim 13, wherein the method com
providing the first user with the first view of the environment          prises:
and a second user with a second view of the environment, the        5       Smoothing navigation by the first user along the first view
method further comprising:                                                    by mixing imagery of different perspectives along the
  receiving, from a second user interface device associated                    first view, the mixing including compositing imagery of
    with the second user, second user inputs associated with                  the different perspectives of the environment along the
     viewing the environment along the second view; and             10
                                                                              first view; and
  based on the second user inputs associated with viewing                  in response to first user input, providing the mixed imagery
    the environment along a second view of the environ                        to the first user interface device.
     ment, providing to the second user interface device                   24. The method of claim 13, wherein the method com
     mosaic imagery of progressively different locations                 prises:
     along the second view, the first view being different than     15      Smoothing navigation of the first user along the first view
    the second view, thereby allowing the first user and                      by mixing imagery of different perspectives along the
     second user to navigate simultaneously and indepen                        first view, the mixing including dissolving imagery of
     dently along the first and second views of the environ                   the different perspectives of the environment along the
     ment, respectively.                                                      first view; and
  15. The method of claim 13, wherein generating the mosaic                in response to first user input, provide the mixed imagery to
imagery includes:                                                             the first user interface device.
  aligning electronic imagery having overlapping fields of                 25. The method of claim 13, wherein the method com
     view; and                                                           prises:
   processing electronic imagery, including by performing                   in response to first user input, compositing additional
      merging, fusing, filtering or output enhancement.             25         Source output with imagery of the environment and pro
   16. The method of claim 13, wherein generating the mosaic                   viding to the first user interface device the composited
imagery includes generating the mosaic imagery in response                     additional Source output and imagery.
to first user input.                                                       26. The method of claim 13, wherein the method com
  17. The method of claim 13, wherein:                                   prises:
  generating the mosaic imagery includes generating the             30      receiving a first user input to transition from imagery of the
    mosaic imagery from electronic imagery of a predeter                       environment to additional source output; and
    mined number of overlapping fields of view; and                         in response to the first user input to transition to additional
  providing the mosaic imagery includes providing the                          Source output, providing the additional source output
    mosaic imagery along the first view in response to first                   instead of the imagery of the environment to the first user
    user input.                                                     35        interface device.
  18. The method of claim 13, wherein the method com                       27. The method of claim 13, wherein the method com
prises:                                                                  prises:
   Smoothing the first user's navigation along the first view               storing electronic imagery of the environment captured
      from a first perspective to a second perspective by pro                  from sequentially positioning electronic cameras having
      viding the first user interface device with imagery from      40         overlapping fields of view at each of a plurality of pro
      one or more perspectives intermediate to the first and                   gressively different locations of the environment along
      second perspectives.                                                    the first view;
  19. The method of claim 13, wherein the method com                       generating mosaic imagery from the electronic imagery of
prises:                                                                      the environment captured at the plurality of progres
   Smoothing navigation of the first user along the first view      45       sively different locations along the first view, each of the
      by tweening imagery of two or more different perspec                   mosaic imagery being generated from electronic imag
      tives along the first view; and                                        ery captured at a different one of the plurality of pro
   in response to first user input, provide the tweened imagery              gressively different locations along the first view; and
     to the first user interface device.                                   based on the first user inputs, sequentially providing to the
  20. The method of claim 19, wherein the tweening uses             50       first user interface device mosaic imagery of two or more
local scene characteristics of the environment.                              of the progressively different locations along the first
  21. The method of claim 13, wherein the method com                         view.
prises:                                                                    28. The method of claim 14 wherein the first user interface
   Smoothing navigation by the first user along the first view           device includes a first display device and the second user
     by mixing imagery of two or more different perspectives        55   interface device includes a second display device and wherein
      along the first view, the mixing including warping of              the first and second interface devices and first and second
      imagery of one perspective of the environment towards              display devices are different types of devices:
      imagery of another perspective of the environmentalong               the method including receiving the first user inputs from
     the first view; and                                                      the first user interface device, via a first communication
   in response to first user inputs, providing the mixed imag       60        link, and receiving the second user inputs from the Sec
      ery to the first user interface device.                                 ond user interface device, via a second communication
   22. The method of claim 13, wherein the method com                         link, wherein the first communication link is a different
prises:                                                                      type than the second communication link.
   Smoothing navigation by the first user along the first view             29. The method of claim 13, further comprising causing
      by mixing imagery of different perspectives along the         65   mixing of imagery at the first user interface device.
      first view, the mixing including adding motion blur to               30. The method of claim 13, wherein the method com
      imagery of the environment along the first view; and               prises:
   Case 1:20-cv-01106-LGS Document 110-11 Filed 12/16/20 Page 31 of 31


                                                US 9,055,234 B2
                          29                                      30
storing output of a data device other than a camera and
  providing the mosaic imagery to the first user interface
  device based on both first user inputs and the output of
  the data device.
